                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION


MEGAN M. DAY,                               )
                     Plaintiff,             )
                                            )         JUDGMENT
v.                                          )
                                            )         No. 5:17-CV-562-RN
NANCY A. BERRYHILL, Acting                  )
Commissioner of Social Security             )
                  Defendant.                )


Decision by Court.
This case came before the Honorable Robert T. Numbers, III, United States
Magistrate Judge for consideration.

IT IS ORDERED, ADJUDGED AND DECREED plaintiff’s motion for judgment on the
pleadings is granted, defendant’s motion for judgment on the pleadings is denied and
this matter is remanded to the Commissioner for further proceedings and this case is
closed.


This Judgment Filed and Entered on January 4, 2019, with service via CM/ECF
Notice of Electronic Filing on:
Michael W. Bertics, Counsel for Plaintiff       (via CM/ECF electronic notification)
Mark J. Goldenberg, Counsel for Defendant       (via CM/ECF electronic notification)




DATED:                                          PETER A. MOORE, JR., CLERK
January 4, 2019                                 By: /s/ Lisa W. Lee
                                                Deputy Clerk
